NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDREA CLAIRE WOOD,                             No. 21-15085

                Plaintiff-Appellant,            D.C. No. 3:19-cv-07597-MMC

and
                                                MEMORANDUM*
TP, a minor child; LIZA LEANO, guardian
ad litem for minor child TP,

                Plaintiffs,

 v.

COUNTY OF CONTRA COSTA, a
government entity; KELLIE CASE, in her
official and individual capacity; EDYTH
WILLIAMS, in her official and individual
capacity; CECELIA GUTIERREZ, in her
official and individual capacity; ERICA
BAINS, in her individual capacity; STATE
OF CALIFORNIA, a government entity;
RAVINDER BAINS, in his individual
capacity; CONTRA COSTA COUNTY
OFFICE OF THE SHERIFF; DAVID O.
LIVINGSTON; ACADIA CHIDI; KIM
JOHNSON; CALIFORNIA HEALTH AND
HUMAN SERVICES; MARK GHALY,

                Defendants-Appellees.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                           Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Andrea Claire Wood appeals pro se from the district court’s order denying

her motion for relief from the judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the denial of a motion under Federal

Rule of Civil Procedure 60(b). Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Wood’s post-

judgment Rule 60(b) motion because Wood failed to establish any grounds for

relief. See id. at 1263 (setting forth factors for relief from judgment under Rule

60(b)).

      We reject as meritless Wood’s contentions regarding the merits of her case

and that the district court was required to state findings of fact and conclusions of

law in its post-judgment order. See Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.

1989) (“An appeal from a denial of a Rule 60(b) motion brings up only the denial

of the motion for review, not the merits of the underlying judgment.”); see also



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     21-15085
Fed. R. Civ. P. 52(a)(3) (“The court is not required to state findings or conclusions

when ruling on a motion under Rule 12 or 56 or, unless these rules provide

otherwise, on any other motion.”).

      Defendants’ motion (Docket Entry No. 18) is granted in part. The Clerk is

directed to place under seal the exhibits attached to Wood’s opening brief (Docket

Entry No. 8). All other pending motions and requests are denied.

      AFFIRMED.




                                          3                                   21-15085